DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated March 31, 2021. In the response submitted on June 30, 2021, claims 1, 7, 10, 16, and 19 were amended. Therefore, claims 1-20 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on June 30, 2021.
Applicant’s arguments on page 9 of the Response, concerning the previous rejection of claims 7 and 16 under 35 U.S.C. § 112 have been fully considered and are found persuasive in view of the amended claims. 
Applicant’s arguments on pages 9-15 of the Response, concerning the previous rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered but are not found persuasive. 
Regarding Step 2A—Prong I, on page 11 of the Response Applicant states, “amended claim 1 is not merely directed to "matching a driver with a rider associated with a ride request" as amended claim 1 now recites technical steps of "detecting, by a location sensor of a mobile computing device associated with the rider, a real- time rider location; communicating, from the mobile computing device associated with the rider to a server, the real-time rider location and a rider destination received by the mobile computing device associated with the rider; communicating, from the server to a client device associated with the driver, the ride request including the rider location and the rider destination; detecting, by a location sensor of the client device associated with the driver, a real-time driver location."
Examiner respectfully reminds Applicant that Step 2A—Prong I analysis is directed to determining if a claim recites an abstract idea. It appears Applicant is arguing the amended claims are not directed to an abstract idea, which is analyzed in Step 2A—Prong II. For Step 2A—Prong I, Examiner respectfully disagrees with Applicant’s arguments that amended independent claims do not recite an abstract idea. Examiner asserts the amended independent claims, under their broadest reasonable interpretation, continue to recite an abstract idea of “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination.” (PG Pub Specification, ¶ [0006]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from amended independent claim 1 recite a method of organizing human activity:
detecting…a real-time rider location;
communicating…the real-time rider location and a rider destination received by…the rider;
communicating the ride request…with the driver, the ride request including the rider location and the rider destination; 
detecting…a real-time driver location;
determining…a driver bid based on the real-time driver location, the driver bid representing a value associated with incorporating the ride request into driver schedule;
communicating…the driver bid;
receiving…one or more other bids from…one or more respective other drivers;
determining…a winning bid from the one or more bids, the winning bid being the driver bid; and
communicating…an indication to incorporate the ride request into the driver schedule. 
For example, “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination” are at least related to “fundamental economic practices” and ”commercial interactions” in the transportation industry. (PG Pub Specification, ¶¶ [0003] and [0006]). Moreover, the claimed limitation(s) recite(s) transaction/commercial relationship(s) between drivers and riders. For example, “assigning a new request” to “a driver who can fit the request in his schedule.” (PG Pub Specification, ¶ [0035]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitations in (a), (d), (e), and (h) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, amended independent claim 1 recites an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding independent claim 10, the claim recites analogous limitations to those previously analyzed for independent claim 1 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for independent claim 1, taken as a whole and as and combination thereof, amended independent claim 10 recites an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding independent claim 19, the amended independent claim, under its broadest reasonable interpretation, continues to recite an abstract idea of “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination.” (PG Pub Specification, ¶ [0006]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from amended independent claim 19 recite a method of organizing human activity:
…matching a driver and a rider associated with a ride request…
receiv[ing], from…the rider, the ride request including a real-time rider location…;
receiv[ing], from…a plurality of drivers, a respective real-time location of each driver detected
determin[ing] a set of eligible drivers from the plurality of drivers for servicing the rider based on the respective real-time location of each driver of the plurality of drivers;
communicat[ing] the ride request to…the set of eligible drivers;
receiv[ing], from…the set of eligible drivers a respective driver bid;
determin[ing] a winning driver bid associated with a winning driver; and
communicat[ing], to…the winning driver, an indication to incorporate the ride request into a driver schedule associated with the winning driver. 
For example, “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination” are at least related to “fundamental economic practices” and ”commercial interactions” in the transportation industry. (PG Pub Specification, ¶¶ [0003] and [0006]). Moreover, the claimed limitation(s) recite(s) transaction/commercial relationship(s) between drivers and riders. For example, “assigning a new request” to “a driver who can fit the request in his schedule.” (PG Pub Specification, ¶ [0035]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitations in (a), (d), and (g) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, taken as a whole and as and combination thereof, amended independent claim 19 recites an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2A—Prong II, on page 10 of the Response, Applicant states, “The location sensor of the mobile computing device associated with the rider of amended claim 1 detects a real-time rider location and a location sensor of the client device associated with the driver detects a real-time driver location. The real-time rider location and the real-time driver location are used in the determination of the driver bid to tie the alleged judicial exception of "matching a driver with a rider associated with a ride request" into a practical application by providing an improvement to ridesharing management technology. These elements tie the alleged judicial exception of "matching a driver with a rider associated with a ride request" into a practical application by providing an improvement to 4832-7657-2912Attorney Docket No. 71523-00700ridesharing management technology. This element also uses the judicial exception in conjunction with a particular machine - one that is capable of detecting real-time location data. This tying to a particular machine prevents the judicial exception from being monopolized upon.”
Examiner respectfully disagrees “the location sensor of a mobile computing device” detecting a rider and driver location for determining a driver bid is “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” See 2106.04(d)(I) and 2106.05(a). The newly and previously claimed additional element(s) collective functions, i.e., communicating, matching, and detecting data, and determining operations to be performed, merely provide conventional computer implementation. Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not 
Moreover, Examiner respectfully disagrees that Applicant has claimed a machine with sufficient particularity such that the claimed machine, under its broadest reasonable interpretation in light of the specification, is a particular machine required to carry out the claimed functions. For example, the location sensor is in conjunction with a mobile computing device as claimed by Applicant. The location sensors and mobile computing devices, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers and sensing devices, to carry out generic computer functions, i.e., communicating, matching, and detecting data, and determining operations to be performed. Moreover, the specification recites a mobile computing device of a rider and a driver as the following: “including a processor connected to an input unit, a memory, a display, a GPS unit, and a transceiver. In some embodiments, the rider mobile device and the driver mobile device are each embodied by smartphones. In some embodiments, the rider mobile device is a smartphone and the driver mobile device is integrated into the driver's vehicle.” (PG Pub Specification, Figure 7: rider mobile device 102 and driver mobile device 106; ¶¶ [0101] and [0108]). Furthermore, the specification recites the location sensor as a GPS unit configured to receive GPS data and determine the location of the rider and the driver. (PG Pub Specification, ¶¶ [0106] and [0112]). Accordingly, Examiner respectfully asserts the claimed machine is a general purpose computer to perform generic computer functions, i.e., receiving input data from sensing devices, indicating location from the received data, and determining operations [i]t is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” See MPEP 2106.05(b). Accordingly, Examiner respectfully disagrees the location sensor “also uses the judicial exception in conjunction with a particular machine - one that is capable of detecting real-time location data.”
Furthermore, Examiner agrees with Applicant that additional elements are analyzed under Step 2A—Prong II to determine whether the claim is directed to an abstract idea, i.e., whether the abstract idea is integrated into a practical application. Wherein, “courts have found indicative that an additional element (or combination of elements) may have integrated exception into a practical application.” See MPEP 2106.04(d)(I). Moreover, Examiner acknowledges the amended independent claims 1, 10, and 19 recite additional elements that are not part of the abstract idea. For example, 
claim 1 recites the following additional elements: (i) “a location sensor of (ii) a mobile computing device associated with the rider,” (iii) “a server,” (iv) “a client device associated with the driver,” (v) “a location sensor of the client device associated with the driver,” and (vi) “one or more other client devices associated with one or more respective other drivers;” 
claim 10 recites the following additional elements:: (ii) “a mobile computing device associated with the rider configured to detect…and communicate,” (iii) “a server configured to communicate…receive…and determine,” (iv) “a client device associated with the driver…configured to detect…determine…and communicate, (vi) “one or more other client devices;” and
claim 19 recites the following additional elements:: (i) “a computing device for matching,” (ii) “a mobile computing device associated with the rider,” (iii) “a location sensor of a mobile computing device associated with the rider,” (iv) “a plurality of mobile computing device each respectively associated with a plurality of drivers,” (v) “a set of mobile computing devices each respectively associated with the set of eligible drivers, and (vi) “a mobile computing device associated with the winning driver.”   
However, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers and sensing devices, to carry out generic computer functions. Wherein, Examiner has added emphasis on the functional claim language following the additional elements, see above, to identify the generic computer functions being performed by each of the additional elements, i.e., communicating, matching, and detecting data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f). Moreover, as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below, the additional elements, under their broadest reasonable interpretation in light of the specification, are recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and sensing devices. See MPEP 2106.05 (e) and (h). There is no indication that the additional elements improve the functioning of a computer, improve any other do not "imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." See 2106.04(d). Accordingly, taken as whole and a combination thereof, amended independent claims 1, 10, and 19 are directed to an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2B, on pages 13 thru 15 Applicant states, “the solution of the problem…are necessarily rooted in computer technology…; matching a driver and a rider…is an improvement to conventional computer technology of automatic ridesharing management…; the design of a scalable framework to match riders and drivers based on their various constraints while maximizing the overall profit of the platform may be a distinguishing feature.” Moreover, Applicant analogizes the improved accuracy of the lip synchronization animation in McRO with the improved accuracy and efficiency of driver and rider matching in amended claim 1. 
Examiner acknowledges computer technology is utilized to perform the claimed functions. Examiner further acknowledges the additional elements, i.e. (i) thru (ix) above, contain an execute instructions to perform the abstract idea. However, Examiner respectfully disagrees the matching process of a rider and a driver is an improvement to conventional computer technology. Wherein, the additional elements to perform the emphasized functions in Step 2A—Prong I amount to no more than mere instructions to apply the exception using generic computers and generic computer components, e.g., smartphones with integrated GPS units. Mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive 
Moreover, Examiner respectfully disagrees the claimed invention is analogous to McRO. Wherein, “the basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas.” See MPEP 2106.05(a)(II). As previously analyzed and stated in Step 2A—Prong II above, Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the amended independent claims 1, 10, and 19 are ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection are found unpersuasive. 
Applicant’s arguments on pages 16 thru 17 of the Response, concerning the previous rejection of claims 1-20 under 35 U.S.C. § 103 and have been fully considered and are moot in view of the amended claims, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further discussed below in the detailed 35 U.S.C. § 103 rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.
Claims 1 thru 9 are directed to a method, i.e., a process. Claims 10 thru 18 are directed to a system, i.e., a machine. Claims 19 and 20 are directed to a computing device, i.e., a machine. Accordingly, claims 1 thru 20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination.” (PG Pub Specification, ¶ [0006]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from amended independent claim 1 recite a method of organizing human activity:
detecting…a real-time rider location;
communicating…the real-time rider location and a rider destination received by…the rider;
communicating the ride request…with the driver, the ride request including the rider location and the rider destination; 
detecting…a real-time driver location;
determining…a driver bid based on the real-time driver location, the driver bid representing a value associated with incorporating the ride request into driver schedule;
communicating…the driver bid;
receiving…one or more other bids from…one or more respective other drivers;
determining…a winning bid from the one or more bids, the winning bid being the driver bid; and
communicating…an indication to incorporate the ride request into the driver schedule. 
For example, “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination” are at least related to “fundamental economic practices” and ”commercial interactions” in the transportation industry. (PG Pub Specification, ¶¶ [0003] and [0006]). Moreover, the claimed limitation(s) recite(s) transaction/commercial relationship(s) between drivers and riders. For example, “assigning a new request” to “a driver who can fit the request in his schedule.” (PG Pub Specification, ¶ [0035]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitations in (a), (d), (e), and (h) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). 
 independent claim 1 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Regarding independent claim 10, the claim recites analogous limitations to those previously analyzed for independent claim 1 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for independent claim 1, taken as a whole and as and combination thereof, independent claim 10 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 19, the independent claim, under its broadest reasonable interpretation, continues to recite an abstract idea of “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination.” (PG Pub Specification, ¶ [0006]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from amended independent claim 19 recite a method of organizing human activity:
…matching a driver and a rider associated with a ride request…
receiv[ing], from…the rider, the ride request including a real-time rider location…;
receiv[ing], from…a plurality of drivers, a respective real-time location of each driver detected
determin[ing] a set of eligible drivers from the plurality of drivers for servicing the rider based on the respective real-time location of each driver of the plurality of drivers;
communicat[ing] the ride request to…the set of eligible drivers;
receiv[ing], from…the set of eligible drivers a respective driver bid;
determin[ing] a winning driver bid associated with a winning driver; and
communicat[ing], to…the winning driver, an indication to incorporate the ride request into a driver schedule associated with the winning driver. 
For example, “matching a driver associated with a driver schedule and a rider associated with a ride request including a rider location and a rider destination” are at least related to “fundamental economic practices” and ”commercial interactions” in the transportation industry. (PG Pub Specification, ¶¶ [0003] and [0006]). Moreover, the claimed limitation(s) recite(s) transaction/commercial relationship(s) between drivers and riders. For example, “assigning a new request” to “a driver who can fit the request in his schedule.” (PG Pub Specification, ¶ [0035]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitations in (a), (d), and (g) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, taken as a whole and as and combination thereof, independent claim 19 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a location sensor of (ii) a mobile computing device associated with the rider,” (iii) “a server,” (iv) “a client device associated with the driver,” (v) “a location sensor of the client device associated with the driver,” and (vi) “one or more other client devices associated with one or more respective other drivers,” under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) as a GPS unit within mobile computing device of a rider configured to receive GPS data and determine the location of the rider. (PG Pub Specification, Figure 7: rider mobile device 102; and ¶ [0106]). The specification further recites (ii) as mobile device “including a processor connected to an input unit, a memory, a display, a GPS unit, and a transceiver. In some embodiments, the rider mobile device…are…embodied by smartphones. In some embodiments, the rider mobile device is a smartphone….” (PG Pub Specification, Figure 7: rider mobile device 102; and ¶ [0101]).  The specification further recites (iii) as a server without further disclosure. (PG Pub Specification, Figure 1a: server 104). The specification further recites (iv) as a mobile device “including a processor connected to an input unit, a memory, a display, a GPS unit, and a transceiver. In some embodiments…the driver mobile device are…embodied by smartphones. In some embodiments…the driver mobile device is integrated into the driver's vehicle.” (PG Pub Specification, Figure 7: driver mobile device 106; and ¶¶ [0101] and [0106]). The specification further recites (v) as a GPS unit within mobile computing device of a driver configured to receive GPS data and determine the location of the driver. (PG Pub Specification, Figure 7: driver mobile device 106; and ¶ [0112]). The specification further recites (vi) as being analogous to one or more driver mobile devices (Abstract), i.e., (vi) is analogous to (iv). 
Consequently, although the additional elements (i) thru (vi) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and sensing devices, to carry out generic computer functions, i.e., communicating, matching, and detecting data, and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (vi) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, independent claim 1 is not integrated into a practical application. Consequently, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 10, as noted in Step 2A—Prong I, claim 10 shares analogous limitations with claim 1. Wherein, claim 10 does not recite any additional elements other than those previously analyzed in claim 1. Therefore, Step 2A—Prong II analysis for claim 1 applies to claim 10. Accordingly, independent claim 10 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 19, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a computing device,” (ii) “a mobile computing device associated with the rider,” (iii) “a location sensor of a mobile computing device associated with the rider,” (iv) “a plurality of mobile computing device each respectively associated with a plurality of drivers,” (v) “a set of mobile computing devices each respectively associated with the set of eligible drivers, and (vi) “a mobile computing device associated with the winning driver.” For example, the specification recites (i) as a server without further disclosure. (PG Pub Specification, Figure 1a: server 104). The specification further recites (ii) as mobile device “including a processor connected to an input unit, a memory, a display, a GPS unit, and a transceiver. In some embodiments, the rider mobile device and the driver mobile device are each embodied by smartphones. In some embodiments, the rider mobile device is a smartphone….” (PG Pub Specification, Figure 7: rider mobile device 102; and ¶ [0101]). The specification further recites (iii) as a GPS unit within mobile computing device of a rider configured to receive GPS data and determine the location of the rider. (PG Pub Specification, Figure 7: rider mobile device 102; and ¶ [0106]). The specification further recites (iv) thru (vi) as mobile device(s) “including a processor connected to an input unit, a memory, a display, a GPS unit, and a transceiver. In some embodiments…the driver mobile device are…embodied by smartphones. In some embodiments…the driver mobile device is integrated into the driver's vehicle.” (PG Pub Specification, Figure 7: driver mobile device 106; and ¶¶ [0101] and [0106]).
Consequently, although the additional elements (i) thru (vi) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and sensing devices, to carry out the generic computer functions, e.g., communicating, matching, and detecting data, and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and sensing devices. See MPEP 2106.05 (e) and (h). Therefore, taken as whole and a combination thereof, independent claim 19 is not integrated into a practical application. Consequently, claim 19 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (vi), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly  independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 10, as stated in Step 2A—Prong II, the claim shares analogous limitations with claim 1 and does not recite any additional elements other than those previously analyzed in claim 1. Accordingly, for the same reasons as provided in Step 2B for independent claim 1, independent claim 10 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 19, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (vi), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 1, independent claim 19 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2 thru 9, 11 thru 18, and 20, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” Although dependent claims 2-9, 11-18, and 20 further refine the abstract idea of their respective base claim(s), the claims do not recite additional element(s) 
Claims 2 and 11 share analogous limitations and claim 2 recites, communicating, from the server to the one or more other client devices associated with the one or more respective other drivers, the ride request, wherein the one or more other drivers are all located within a range of the rider location;
Claims 3 and 12 share analogous limitations and claim 3 recites, the range of the rider location is determined by the server based on a rider waiting time associated with the rider;
Claims 4 and 13 share analogous limitations and claim 4 recites, wherein the value is a profit, wherein the determining the driver bid includes determining the driver bid based on a pricing model for optimizing profit, and wherein the winning bid is a bid associated with highest profit;
Claims 5 and 14 share analogous limitations and claim 5 recites, wherein the value is a travel distance, wherein the determining the driver bid includes determining the driver bid based on a pricing model for minimizing travel distance, and wherein the winning bid is a bid associated with a shortest travel distance;
Claims 6 and 15 share analogous limitations and claim 6 recites, wherein the driver schedule includes an existing passenger destination associated with an existing passenger, the existing passenger having an existing passenger preference indicating an expected discount rate based on a detour length associated with incorporating the ride request into the driver schedule, and wherein the driver bid is based on the existing passenger preference;
Claims 7 and 16 share analogous limitations and claim 7 recites, determining the detour length associated with incorporating the ride request into the driver schedule; determining a cost of incorporating the ride request into the driver schedule based on the existing passenger preference; determining an additional fare from incorporating the ride request into the driver schedule; and determining a difference between the additional fare and the cost of incorporating the ride request into the driver schedule;
Claims 8 and 17 share analogous limitations and claim 8 recites, wherein the driver is associated with a driver preference indicating an expected profit based on distance travelled, the distance travelled incorporating the ride request into the driver schedule, and wherein the determining the driver bid is based on the driver preference;
Claims 9 and 18 share analogous limitations and claim 9 recites, wherein the client device is at least one of a smartphone, a tablet, a laptop, or a wearable computing device; and 
Claim 20 recites, wherein the determining the set of eligible drivers comprises: determining a range of the rider based on a rider waiting time associated with the rider and the rider location, and determining whether a particular driver from the plurality of drivers is located within the range based on the location of the particular driver.
dependent claims 2-9, 11-18, and 20 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding dependent claims 2-9, 11-18, and 20, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. Wherein, as disclosed in Step 2A analysis of the dependent claims above, the dependent claims further recite and refine the abstract idea without reciting additional element(s) other than those previously analyzed in their respective base claim(s). Accordingly, the dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2-9, 11-18, and 20 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9-10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky, Pub. No. US 2006/0059023, in view of Chadwick et al., . 
Regarding claim 1, Mashinsky teaches:
A method for matching a driver associated with a driver schedule and a rider associated with a ride request, the method comprising (Mashinsky, Abstract and ¶ [0029]):
detecting, by…a mobile computing device associated with the rider, a…rider location (Mashinsky, ¶¶ [0024], [0029], and [0033]). Wherein, Mashinsky teaches a wireless device of a passenger determines and provides a passenger’s pickup location, e.g., origin, to a taxi-reservation system. Id. 
communicating, from the mobile computing device associated with the rider to a server, the…rider location and a rider destination received by the mobile computing device associated with the rider (Mashinsky, ¶¶ [0024], [0029], [0033], and [0039]). Wherein, Mashinsky teaches a wireless device of a passenger provides a passenger’s pickup location to a central server of a taxi-reservation system. Id.;
communicating, from the server to a client device associated with the driver, the ride request including the rider location and the rider destination (Mashinsky, Figure 1: central controller 130 and Automobile 120; and ¶¶ [0029], [0033], [0039], and [0050] thru [0052]). Wherein, Mashinsky teaches a central server provides a driver customer ride request Id.
detecting, by a location sensor of the client device associated with the driver, a real-time driver location (Mashinsky, ¶¶ [0021], [0026], [0028], [0035]-[0036], and [0044]). Wherein, Mashinsky teaches taxi drivers are provided with a computer having a GPS monitor (i.e., a location sensor of the client device) and the GPS monitor pinpoints the current position of the taxi drivers. Id.
determining, by the client device, a driver bid…the driver bid representing a value associated with incorporating the ride request into the driver schedule (Mashinsky, Figure 1: PC with GPS 125 ; and ¶¶ [0024] and [0034]). Wherein, Mashinsky teaches a driver inputs a bid into a user interface of a wireless device provided to the driver to incorporate a passenger’s ride request into their route. Id. 
communicating, from the client device to the server, the driver bid (Mashinsky, Figure 1: PC with GPS 125 and central controller 130; and ¶¶ [0024] and [0034]). Wherein, Mashinsky teaches a driver may submit a bid for customers through the driver’s computer to the central controller. Id.; 
receiving, by the server, one or more other bids from one or more other client devices associated with one or more respective other drivers (Mashinsky, Figure 1: PC with GPS 125 and central controller 130; and ¶¶ [0024] and [0034]). Wherein, Mashinsky teaches drivers may submit Id. …and
communicating…an indication to incorporate the ride request into the driver schedule (Mashinsky, ¶¶ [0033], [0039], and [0044]). Wherein, Mashinsky teaches a controller manages transportation companies’ reservations and scheduling to communicate job information to a driver and to notify the driver to block out a time slot to prevent the time slot from being booked by any other dispatcher. Id. 
Yet, Mashinsky does not teach, however, in the same field of endeavor, i.e., transportation services, Chadwick teaches the emphasized functions of the following limitations:
detecting, by a location sensor of a mobile computing device associated with the rider, a real-time rider location (Chadwick, ¶¶ [0015], [0018], [0021], [0025], and [0035]-[0036]);
communicating, from the mobile computing device associated with the rider to a server, the real-time rider location and a rider destination received by the mobile computing device associated with the rider (Chadwick, Figure 5: Step 552; and ¶ [0025]). Wherein, Chadwick teaches a GPS monitoring device within a wireless device of a user device associated with a rider tracks current location of the rider and communicates the current location to a dispatching server. Id.;
determining, by the client device, a driver bid based on the real-time driver location, the driver bid representing a value associated with incorporating the ride request into the driver schedule (Chadwick, Figure 4: taxi information 440; ¶ [0059]); and  
communicating, to the client device, an indication to incorporate the ride request into the driver schedule (Chadwick, Figure 5: Step 551; and ¶¶ [0025] and [0035]). Wherein, Chadwick teaches a dispatch server schedules a ride for a driver and sends the accepted ride request to the taxi device to be included into the taxi driver’s schedule. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to detect and communicate the location of a passenger to a dispatch server to allow driver’s to bid based on the driver location in comparison to the pickup location and provide schedule updates to the selected driver’s computing device, modifying Mashinsky to that of Chadwick, for providing drivers with updated scheduling when the location of a passenger indicates the passenger is in need of a ride or needs to cancel a ride and to “facilitate convenient, comfortable, efficient, cost-effective, and safe taxi ride experiences.” (Chadwick, ¶¶ [0037] and [0059]). 
Yet, the combination of Mashinsky and Chadwick does not teach, however, in the same field of endeavor, i.e., transportation services, Zahn teaches:
determining, by the server, a winning bid from the one or more bids, the winning bid being the driver bid (Zahn, ¶ [0007] and [0087]). Wherein, Zahn teaches a Ride Request Fulfillment Optimizer (RRFO), i.e., a server, that receives bids from service providers and “selects…the best bid from the group of received bids relating to the posted ride request. Id.
a high number of possible match partners” for the rider and by providing “a pickup time, pickup location, number of passengers, drop-off location to the selected service provider.” (Zahn, ¶¶ [0084] and [0110]).
Regarding claim 5, the combination of Mashinsky, Chadwick, and Zahn teach the method of claim 1. Mashinsky further teaches: 
wherein the determining the driver bid includes determining the driver bid based on a pricing model for minimizing travel distance (Mashinsky, ¶ [0030]). Wherein, Mashinsky teaches “cars charging based on distance traveled” (i.e., expense is a function of travel distance) and that a system provides to a customer “a recommended choice based on the least expensive option” (i.e., determining the driver bid based on…minimizing travel distance). Id., and
wherein the winning bid is a bid associated with a shortest travel distance (Mashinsky, ¶ [0030]). Wherein, Mashinsky teaches “cars charging based on distance traveled” (i.e., expense is a function of travel distance) and that a system provides to a customer “a recommended choice based on the least expensive option” (i.e., determining winning bid associated with shortest travel distance). Id. 
Regarding claim 9, the combination of Mashinsky, Chadwick, and Zahn teach the method of claim 1. Mashinsky further teaches wherein the client device is at least one of a smartphone, a tablet, a laptop, or a wearable computing device (Mashinsky, Figure1: “PC with GPS” 125; and ¶ [0026]).
Regarding claim 10, the claim is the system claim for the method claimed in claim 1. The claim differs from claim 1 by reciting: wherein the server is further configured to:…communicate, to the client device, an indication to incorporate the ride request into the driver schedule. Claim 1 does not indicate who/what is communicating to the client device to provide an indication to incorporate the ride request into the driver schedule. However, Mashinsky teaches the server is performing the communication with the client device (see claim 1 rejection above). Moreover, aside from the difference explained herein, the claim contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 1 above. 
Regarding claim 14, the claim is the system claim for the method claimed in claim 5 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 5 above.
Regarding claim 18, the claim is the system claim for the method claimed in claim 9 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 9 above.

Claims 2-4, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky in view of Chadwick, further in view of Zahn, see claim 1 above, further in view of Seriani, Pub. No. US 2014/0229258.
Regarding claim 2, the combination of Mashinsky, Chadwick, and Zahn teach the method of claim 1. Mashinsky further teaches further comprising, communicating, from the server to the one or more other client devices associated with the one or more respective other drivers, the ride request (Mashinsky, ¶ [0042]). Wherein, Mashinsky teaches when a driver declines to take a passenger “other drivers would be seeked out via the system.” Id.
Yet, the combination of Mashinsky, Chadwick, and Zahn does not teach, however, in the same field of endeavor, i.e., transportation services, Seriani teaches wherein the one or more other drivers are all located within a range of the rider location (Seriani, ¶¶ [0038] and [0039]). Wherein, Seriani teaches drivers that are within a certain distance of a requesting customer are eligible to receive a ride request. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to match drivers within a certain distance from the requesting customer, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Seriani, to determine eligibility of available drivers such that the drivers are not “too far away from the pick-up location to arrive in a reasonable amount of time.” (Seriani, ¶ [0040]).
Regarding claim 3, the combination of Mashinsky, Chadwick, Zahn, and Seriani teach the method of claim 2. Yet, Mashinsky or the combination of Mashinsky, Chadwick, and Zahn does not teach, however, Seriani further teaches wherein the range of the rider location is determined by the server based on a rider waiting time associated with the rider (Seriani, ¶¶ [0038] thru [0040]). Wherein, Seriani teaches tracking the location of a driver to determine the driver’s availability and the driver is not eligible to pick-up a requesting customer when the “driver is too far away “to arrive in a reasonable amount of time.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine a service provider’s availability based on the amount of time it will take for the service provider to arrive at a pickup location, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Seriani, to parse out “an inconveniently large number of options…to differentiate among the many responsive bids” for a customer to “receive an optimized list of quality bids” to prevent wasting a customer’s time.  (Seriani, ¶¶ [0014], [0016], and [0041]). 
Regarding claim 4, the combination of Mashinsky, Chadwick, and Zahn teach the method of claim 1. Mashinsky further teaches wherein the determining the driver bid includes determining the driver bid based on a pricing model for optimizing profit (Mashinsky, ¶ [0034]). Wherein, Mashinsky teaches the bid process includes a driver desiring to receive the highest fare possible during peak operating hours (i.e., pricing model for optimizing profit). 
Yet, Mashinsky or the combination of Mashinsky, Chadwick, and Zahn does not teach, however, Seriani further teaches wherein the winning bid is a bid associated with highest profit (Seriani, ¶¶ [0040] and [0047]). Wherein, Seriani teaches a system with eligibility requirement(s) to parse out bids from members that do not meet the Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide and select a service provider’s “most profitable” bid, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Seriani, to “maximize profits” recognized by the service provider (Seriani, ¶¶ [0014] and [0015]]). 
Regarding claim 11, the claim is the system claim for the method claimed in claim 2 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 2 above.
Regarding claim 12, the claim is the system claim for the method claimed in claim 3 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 3 above.
Regarding claim 13, the claim is the system claim for the method claimed in claim 4 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 4 above.
Regarding claim 19, Mashinsky further teaches: 
A computing device for matching a driver and a rider associated with a ride request (Mashinsky, Figure 1: central controller 130), the computing device configured to:
receive, from a mobile computing device associated with the rider, the ride request including a…rider location…associated with the rider (Mashinsky, Figure 3: step 320; and ¶¶ [0024], [0029], [0033], and [0039]). Id.;
receive, from a plurality of mobile computing devices each respectively associated with a plurality of drivers, a respective real-time location of each driver detected by respective location sensors of the plurality of mobile computing devices(Mashinsky, Figure 1: “PC with GPS” 125; and ¶¶ [0021], [0026], [0028], [0032], [0035]-[0036], and [0044]). Wherein, Mashinsky teaches taxi drivers are provided with a computer having a GPS monitor (i.e., a location sensor of a plurality of mobile computing devices) and the GPS monitor pinpoints the current position of the taxi drivers and reports their location to a central server of a taxi-reservation system. Id.;
determine a set of eligible drivers from the plurality of drivers for servicing the rider…(Mashinsky, ¶ [0014]). Wherein, Mashinsky teaches determining drivers that are in conformance with the ride request. Id.;
communicate the ride request to a set of mobile computing devices each respectively associated with the set of eligible drivers (Mashinsky, Figure 1: central controller 130, Automobile 120, PC with GPS 125; and ¶¶ [0014], [0024], [0029], [0033], [0039], and [0050] thru [0052]). Wherein, Mashinsky teaches a central server provides a ride request to computers associated with taxi drivers who are in conformance with the ride request so that the taxi drivers can bid on the request. Id.;
receive, from each mobile computing device respectively associated with the set of eligible drivers, a respective driver bid (Mashinsky, Figure 1: PC with GPS 125 and central controller 130; and ¶¶ [0014], [0024] and [0034]). Wherein, Mashinsky teaches drivers “in conformance with the reservation request” input their bids into a user interface of a wireless device provided to the drivers, e.g., a computer with GPS, and submit the bids through the wireless device to a central server of the taxi-reservation system to attempt to incorporate a passenger’s ride request into their route. Id.; and
communicating…an indication to incorporate the ride request into the driver schedule associated with the…driver (Mashinsky, ¶¶ [0033], [0039], and [0044]). Wherein, Mashinsky teaches a controller manages transportation companies’ reservations and scheduling to communicate job information to a driver and to notify the driver to block out a time slot to prevent the time slot from being booked by any other dispatcher. Id. 
Yet, Mashinsky does not teach, however, Chadwick further teaches the emphasized functions of the following limitations:
receive, form a mobile computing device associated with the rider, the ride request including a real-time rider location detected by a location sensor of a mobile computing device associated with the rider (Chadwick, Figure 5: Step 552; and ¶¶ [0015], [0018], [0021], [0025], and [0035]-[0036]). Wherein, Chadwick teaches a GPS monitoring device within a wireless device of a user device associated with a rider tracks current location of the rider and communicates the current location to a dispatching server. Id.
facilitate convenient, comfortable, efficient, cost-effective, and safe taxi ride experiences.” (Chadwick, ¶¶ [0037] and [0059]). 
Yet, Mashinsky or the combination of Mashinsky and Chadwick does not teach, however, Zahn further teaches the emphasized functions of the following limitations: 
determine a winning driver bid associated with a winning driver (Zahn, ¶ [0007] and [0087]). Wherein, Zahn teaches a Ride Request Fulfillment Optimizer (RRFO), i.e., a server, that receives bids from service providers and “selects…the best bid from the group of received bids relating to the posted ride request. Id.; and
communicate, to a mobile computing device associated with the winning driver, an indication to incorporate the ride request into a driver schedule associated with the winning driver (Zahn, ¶¶ [0087], [0119], and [0123]). Wherein, Zahn teaches after the RRFO (server) selects the best bid the RRFO sends the service provider (client) the confirmed schedule, wherein the system incorporates a server/client network comprising and the Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a server to select a service provider from a group of service providers by determining the best bid by the server, and, subsequently, transmitting the schedule to the selected service provider, modifying Mashinsky and Chadwick to that of Zahn, to provide convenience to both the rider and service provider by selecting the best match out of “a high number of possible match partners” for the rider and by providing “a pickup time, pickup location, number of passengers, drop-off location to the selected service provider.” (Zahn, ¶¶ [0084] and [0110]).
	Yet, Mashinsky or the combination of Mashinsky, Chadwick, and Zahn does not teach, however, Seriani further teaches the emphasized functions of the following limitations:
determine a set of eligible drivers from the plurality of drivers for servicing the rider based on the respective real-time location of each driver of the plurality of drivers (Seriani, ¶¶ [0038], [0039], and [0046]). Wherein, Seriani teaches drivers are eligible to receive a ride request when their  current locations, tracked by GPS, are within a certain distance of a requesting customer. Id.;
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to match drivers within a certain distance from the requesting customer, modifying the combination of Mashinsky, too far away from the pick-up location to arrive in a reasonable amount of time.” (Seriani, ¶ [0040]).
Regarding claim 20, the claim is the product claim for the method claimed in claim 2 and claim 3 and contains analogous limitations. Accordingly, the claim is rejected under the same premises as presented in claim 2 and claim 3 above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky in view of Chadwick, further in view of Zahn, see claim 5 above, further in view of Lord et al., hereinafter Lord, Pub. No. US 2015/0323333. 
Regarding claim 6, the combination of Mashinsky, Chadwick, and Zahn teach the method of claim 5. Yet, Mashinsky or the combination does not teach, however, in the same field of endeavor, i.e., transportation services, Lord teaches:
wherein the driver schedule includes an existing passenger destination associated with an existing passenger, the existing passenger having an existing passenger preference indicating an expected discount rate based on a detour length associated with incorporating the ride request into the driver schedule (Lord, ¶ [0091]). Wherein, Lord teaches an end user’s preference to allow a driver to make “limited deliveries” while being transported to the user’s destination (i.e., driver’s schedule includes an existing passenger having an existing passenger preference) provides the end-user with an expected sliding scale discount. Id., and
wherein the driver bid is based on the existing passenger preference (Lord, ¶¶ [0087] thru [0091]). Wherein, Lord teaches a driver reduces the cost provided to an end-user (i.e., driver bid) based on the end-user’s preference of whether the driver can deliver package(s) while transporting the end-user. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to allow a user to select a preference for permitting a driver to deliver packages while the user is being transported, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Lord, to provide fare discounts to the user for promoting a transportation vehicle to be utilized as a ridesharing/taxi service and a parcel delivery service. (Lord, ¶¶ [0087] and [0091]).  
Regarding claim 15, the claim is the system claim for the method claimed in claim 6 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 6 above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky in view of Chadwick, further in view of Zahn, further in view of Seriani, see claim 4 above, further in view of Lord, further in view of Foerster et al., hereinafter Foerster, Pub. No. US 2016/0379168. 
Regarding claim 7, the combination of Mashinsky, Chadwick, Zahn, and Seriani teach the method of claim 4. Yet, Mashinsky or the combination of Mashinsky, Chadwick, Zhan, and Seriani does not teach, however, Lord further teaches wherein the determining the driver bid based on the pricing model for optimizing profit comprises:
determining the detour length associated with incorporating the ride request into the driver schedule (Lord, ¶¶ [0089] and [0091]). Wherein, Lord teaches a transportation vehicle is provided with package locations while traveling on a direct route (i.e., incorporating ride request into the driver schedule) that comprise “a short detour route…or relatively far away from the direct route,” (i.e., determining the length of the detour).;
determining a cost of incorporating the ride request into the driver schedule based on the existing passenger preference (Lord, ¶ [0091]). Wherein, Lord teaches a discount for an end-user is determined using a sliding scale basis when the end-user’s preference allows for “limited” deliveries.;
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine if the detour is either short or long and the discount amount to provide an end user, modifying the combination of Mashinsky, Chadwick, Zahn, and Seriani to that of Lord, for determining when a “package scheduled to be delivered to the delivery location may…not be allowed to be delivered during the transport of one or more end users to the destination location.” (Lord, ¶ [0089]). 
Yet, the combination does not teach, however, in the same field of endeavor, i.e., transportation services, Foerster teaches:
determining an additional fare from incorporating the ride request into the driver schedule (Foerster, ¶ [0112]). Wherein, Foerster teaches incorporating costs associated with an additional transport assignment into the price provided to a dispatcher. Id.; and
determining a difference between the additional fare and the cost of incorporating the ride request into the driver schedule (Foerster, ¶ [0112]). Wherein, Foerster teaches profit is the price for the inclusion of the transport assignment (i.e., additional fare) minus the increased costs in distance, time, and/or fuel consumption. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a price to a dispatcher based on additional costs associated with an additional transport assignment and determining a difference between the price of the inclusion minus the costs, modifying the combination of Mashinsky, Chadwick, Zahn, Seriani, and Lord to that of Foerster, for the carrier to omit transport assignments that “result in a negative profit” and rate transport assignments “based on maximizing financial profit.” (Foerster, ¶¶ [0110] and [0112])).
Regarding claim 16, the claim is the system claim for the method claimed in claim 7 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 7 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky in view of Chadwick, further in view of Zahn, see claim 1 above, further in view of Foerster.
Regarding claim 8, the combination of Mashinsky, Chadwick, and Zahn teach the method of claim 1. Yet, Mashinsky or the combination does not teach, however, Forester further teaches:
wherein the driver is associated with a driver preference indicating an expected profit based on distance travelled, the distance travelled incorporating the ride request into the driver schedule, and
wherein the determining the driver bid is based on the driver preference (Foerster, ¶¶ [0110] thru [0112]). Wherein, Foerster teaches a carrier’s “expected profit” as a function of the carrier’s “fixed price per distance” and a carrier’s route schedule is modified/compared “for every…distance” and a change in the distance changes the carrier’s expected profit (i.e., driver preference indicating an expected profit based on distance travelled, the distance travelled incorporating the ride request into the driver schedule). Id. Moreover, the fixed price provided to a dispatcher (i.e., bid) is based on the profit calculation and the fixed price changes with additional transport assignments (i.e., determining the driver bid is based on the driver preference). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to receive a carrier’s expected profit based on distance(s) to provide a price to a dispatcher, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Foerster, for the carrier to omit transport assignments that “result in a negative profit
Regarding claim 17, the claim is the system claim for the method claimed in claim 8 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 8 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628